Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 10/28/21 is acknowledged. Claims 1-7 and 9 are now pending.
Claim Rejections - 35 USC § 103
Claims 1, 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2019/0167034 to Walsh in view of US PGPub. 2020/0187698 to Baarman et al (Baarman).
	Referring to Figures 1-4, Walsh discloses, as recited in claim 1, a “bottle sleeve warmer” comprising a rectangular sleeve body 100, “an attachment mechanism... to secure the sleeve body around a bottle” (see ¶ 22), “a heating element [222a] coupled to the sleeve body... inside” (¶ 28), “a control housing coupled to the sleeve body... front side” 418  (¶¶ 40-41), “a power source [436] coupled to the control housing... in... communication with the heating element” (¶¶ 30 & 44), “a CPU [432]... in... communication with the power source” (¶¶ 40 & 41), “a temperature sensor [434]... to read the temperature of the bottle” (¶¶ 40 & 42), “a temperature display” 444 (¶¶ 40 & 52), and “controls” for alternately “activating and... deactivating the heating element to maintain the temperature of the bottle at a preset level” (¶¶ 33 & 42
User controls to set a temperature and maintain it by a heater duty cycle (alternating between ‘on’ and ‘off’), refers to conventional heater control when based on temperature sensor readings, as noted by Walsh at ¶¶ 41 & 42. Moreover, the desirability of controls on the sleeve warmer to “enhance functionality” is discussed at ¶ 40, and one of ordinary skill in the art would readily recognize the need of conventional 
Walsh also discloses, as recited in both of claims 1 and 10, “a Wi-Fi chip... to make the... controls operable with a web connected app” (¶ 50).
As recited in claim 3, Walsh discloses a “battery display... to show the remaining power level” (¶ 52).
	As recited in claim 9, Walsh discloses “a hook-and-loop” type “attachment mechanism” (Fig. 5B, ¶ 56)
Claims 1 and 10 differ from Walsh only in calling for a serial number label placed on the sleeve body so as to be hidden from view when the sleeve body is secured to a bottle, the serial number being required for “operational communication with the CPU by the web connected app.”
Baarman discloses, at ¶ 35, a serial number placed on a heated drinking vessel for operational communication with the vessel, the serial number being a unique vessel identifier. The serial number is hidden since it is stored on an RFID chip, and is in fact merely a more modern, electronic version of a printed serial number tag that is visually read and manually entered to facilitate operational communications. It would have been obvious to adapt an RFID label to the vessel of Walsh, incorporating a serial number, to ensure appropriate control algorithms, and/or, in the current environment flooded with electromagnetic signals from infrared to radio waves, the serial number identifier would prevent interference by signals other than the owner’s. 

	Although Walsh does not specifically require a pair of buttons to respectively increase and decrease the temperature setting (claim 2), the battery display comprising “a plurality of illuminat[ed] bars” (claim 4), a “rectangular prismatic” control housing (claim 5), “a... heating coil” (claim 6), or “a plurality of batteries” (claim 7), these features do not patentably distinguish the claims from the prior art. Independent claim 10 also recites each of these.
	Noting that Walsh does disclose a “power button” as recited in claim 2 (¶ 35), a pair of buttons to respectively increase and decrease the temperature setting would have been obvious since they are conventional temperature setting means which could not be said to offer any unexpected advantage. A “plurality of illuminating bars” to display the “remaining [battery] power level” is likewise a conventional battery charge display means and therefore obvious. A “rectangular prismatic” control housing, i.e., in the form of a rectangular solid, albeit a ‘panel’ ordinarily flattened to avoid an obtrusive presence, would have been obvious since it too is conventional. The “flexible heating component” taught by Walsh (¶ 30) also suggests a “heating coil” since cloth heating pads have long relied on just such a “coil,” obvious by virtue of its flexibility, i.e., a resistive heating wire/cable extending in a serpentine path. And the batteries taught by Walsh routinely .
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571) 272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/26/21